OPINION OF THE COURT
Richard W. Hallock, J.
At the onset of the trial, the People called Dr. Daniel Y. Gezari as their scientific expert, to testify regarding the reliability and acceptance within the scientific community, of the laser principle and specifically the LT1 20-20 Laser Gun, as an accurate means of measuring the velocity of an object.
Dr. Gezari, an astrophysicist with the NASA Goddard Space Flight Center, has his PhD in astronomy from Stony Brook University and has completed postdoctoral work at the California Institute of Technology. Dr. Gezari has worked extensively in the field of infrared technology. This expert has performed extensive research in the infrared field, has received numerous related honors and awards, and boasts some 100 scientific and technical publications.
The State’s expert witness, through extensive testimony, confirmed that the principle behind the LT1 20-20 Laser Gun *57is widely accepted within the scientific community, as extremely reliable in its capacity to measure the velocity of a motor vehicle.
The People’s second witness, John K. Sundstrom, a State Trooper with 23 years’ experience, testified to his extensive speed detection training and experience, both as an operator and as an instructor. Trooper Sundstrom testified that he visually estimated the velocity of the defendant’s vehicle at 75 miles per hour, and using a fully tested LT1 20-20 Laser Gun, confirmed that the defendant’s vehicle was traveling at 75 miles per hour.
In opposition, the defendant, Shari E. Clemens, testified that a black or dark car would give a higher reading than a light color car. She also contended that the laser principle is not generally accepted within the scientific community. The defendant further stated that the vehicle Trooper Sundstrom targeted was not her vehicle.
The court found that the People have proven through the expert testimony of Dr. Daniel Gezari that the Laser 20-20 is an extremely reliable device to measure velocity and is accepted within the scientific community. This, combined with the testimony of a highly qualified observer, Trooper John K. Sundstrom, led the court to rule that the People have satisfied the need of People v Knight (72 NY2d 481 [1988]) and People v Dusing (5 NY2d 126 [1959]).
Upon finding the defendant guilty of exceeding the speed limit, the court entered an unconditional discharge and imposed the mandatory New York State surcharge of $25.